          Case 1:20-cv-01148-RP-SH Document 5 Filed 02/02/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
BRIAN COLLISTER,                                   §
          Plaintiff                                §
                                                   §
v.                                                 §       CASE NO. 1:20-CV-1148-RP-SH
                                                   §
INVESTIGATIVE NETWORK, INC.                        §
and FREDERIC ALAN PETROVSKY,                       §
          Defendants


                                              ORDER

     Before the Court are Plaintiff’s Complaint (Dkt. 1) and Motion to Proceed In Forma Pauperis

(Dkt. 2), both filed November 18, 2020. The District Court referred this case to the undersigned

Magistrate Judge for disposition and Report and Recommendation, pursuant to 28 U.S.C. § 636(b),

Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas.

     Plaintiff Brian Collister seeks leave to file his Complaint without having to pay the filing fee.

After reviewing his Application and financial affidavit in support, the Court finds that Plaintiff is

indigent. Accordingly, the Court HEREBY GRANTS Plaintiff in forma pauperis status and

ORDERS his Complaint to be filed without prepayment of fees or costs or giving security therefor,

pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a later determination

that the action should be dismissed if the allegation of poverty is untrue or the action is found

frivolous or malicious pursuant to 28 U.S.C. § 1915(e)(2). Plaintiff is advised that although he has

been granted leave to proceed in forma pauperis, the Court may, in its discretion, impose costs of

court at the conclusion of this lawsuit, as in other cases. Moore v. McDonald, 30 F.3d 616, 621

(5th Cir. 1994).



                                                  1
         Case 1:20-cv-01148-RP-SH Document 5 Filed 02/02/21 Page 2 of 3




   Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under § 1915(e)(2). A district court may summarily

dismiss a complaint filed in forma pauperis if it concludes that the action is (1) frivolous or

malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

   Pro se complaints are liberally construed in favor of the plaintiff. Haines v. Kerner, 404 U.S.

519, 520-21 (1972). The Court must “accept as true the allegations of the complaint, together with

any reasonable inferences that may be drawn therefrom.” Ryland v. Shapiro, 708 F.2d 967, 969

(5th Cir. 1983). In deciding whether a complaint states a claim, “[t]he court’s task is to determine

whether the plaintiff has stated a legally cognizable claim that is plausible, not to evaluate the

plaintiff’s likelihood of success.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d

383, 387 (5th Cir. 2010). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. However, a plaintiff’s pro se status does not offer him an “impenetrable shield,

for one acting pro se has no license to harass others, clog the judicial machinery with meritless

litigation, and abuse already overloaded court dockets.” Farguson v. Mbank Houston N.A., 808

F.2d 358, 359 (5th Cir. 1986).

   Plaintiff seeks a declaration that his registration of the domain name investigativenetwork.org

did not violate the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), and that the

domain name should not be transferred to Defendants Investigative Network, Inc. and Frederick

Alan Petrovsky. Dkt. 1 at 4-5. Plaintiff has alleged facts which, if true, might support declaratory




                                                  2
         Case 1:20-cv-01148-RP-SH Document 5 Filed 02/02/21 Page 3 of 3




relief under 28 U.S.C §§ 2201(a) and 2202. Accordingly, the Court should not dismiss Plaintiff’s

claim under 28 U.S.C. § 1915(e)(2)(B) as frivolous at this time.

   Based on the foregoing, the undersigned GRANTS Plaintiff’s Motion to Proceed In Forma

Pauperis (Dkt. 2). The Court FURTHER ORDERS the CLERK to issue summons in this case

and ORDERS the United States Marshals Service to attempt service in this case without pre-

payment of a service fee.

   SIGNED on February 2, 2021.



                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                3
